Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-24-2004

USA v. Reynoso
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1747




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Reynoso" (2004). 2004 Decisions. Paper 330.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/330


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                          No. 03-1747




               UNITED STATES OF AMERICA

                               v.

                     ARSENIO REYNOSO,
                                 Appellant




         On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
               D.C. Criminal No. 02-cr-00463-1
                  (Honorable Stewart Dalzell)


         Submitted Pursuant to Third Circuit LAR 34.1(a)
                      September 13, 2004

Before: SCIRICA, Chief Judge, ALITO and AM BRO, Circuit Judges

                   (Filed September 24, 2004)




                  OPINION OF THE COURT
SCIRICA, Chief Judge.

       In this appeal, defendant Arsenio Reynoso contests a 30-month sentence imposed

under a bargained-for guilty plea to possession with the intent to distribute cocaine, in

violation of 21 U.S.C. § 841(a)(1). Reynoso’s counsel filed a brief under Anders v.

California, 386 U.S. 738 (1967), stating that, after a careful review of the case, he was

unable to identify any non-frivolous issue for review.1 We have jurisdiction under 28

U.S.C. § 1291.

       Counsel in an Anders situation must thoroughly search the record to uncover the

best arguments for his client, refer to those portions of the record that might arguably

support the appeal, and direct the Court to the relevant law. See United States v. Marvin,

211 F.3d 778 (3d Cir. 2000). We are satisfied that counsel has fulfilled his Anders

obligations. Counsel’s brief addresses one issue, whether the District Court should have

granted a greater departure. Because the District Court was aware of its discretion to

depart downward, we lack jurisdiction to review the extent of the court’s departure.

United States v. Stevens, 223 F.3d 239, 248 (3d Cir. 2000); United States v. Denardi, 892

F.2d 269, 271-72 (3d Cir. 1989). We find no other possible grounds for appeal, nor any

basis for appeal with respect to sentencing.




   1
     Reynoso was provided a copy of counsel’s brief, and we afforded him an opportunity
to file a pro se brief. He did not file a brief.

                                               2
      We will affirm the judgment of conviction. We lack jurisdiction to review the

downward departure issue. Defense counsel’s motion to withdraw is granted.




                                          3